Title: To George Washington from Peter Muhlenberg, 23 September 1781
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Burwells Mill Septr 23d 1781
                  
                  Since the Evening before last I have not been able to procure the least intelligence from York neither have we had a Deserter from the Enemy since that time—I have had parties continually in the Hampton—Warwick & half way  roads, who have been within sight of their Picketts, but some of the Enemy have been out—it is certain that their Number of Shipping is much diminished at York. but whether they attempted to get out the Night before last, or whether the Enemy have sunk them in the Channel I cannot yet find out; a large Smoke was seen Yesterday Morning below York, which has confirm’d a report that the Enemy have burnt some of their Shipping.  I have the Honor to be with the very best respect Your Excellencys Most Obedt hble Servt
                  
                     P. Muhlenberg
                  
               